Name: 79/911/EEC: Commission Decision of 18 October 1979 approving a programme for the improvement of redmeat slaughterhouses in the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-09

 Avis juridique important|31979D091179/911/EEC: Commission Decision of 18 October 1979 approving a programme for the improvement of redmeat slaughterhouses in the United Kingdom Official Journal L 280 , 09/11/1979 P. 0035 - 0035****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 18 OCTOBER 1979 APPROVING A PROGRAMME FOR THE IMPROVEMENT OF REDMEAT SLAUGHTERHOUSES IN THE UNITED KINGDOM ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/911/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE UNITED KINGDOM GOVERNMENT FORWARDED ON 8 DECEMBER 1977 THE REDMEAT SLAUGHTERHOUSES IMPROVEMENT PROGRAMME AND ON 15 JUNE 1978 AND 26 APRIL 1979 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THAT PROGRAMME CONCERNS THE MODERNIZATION AND EQUIPPING OF REDMEAT SLAUGHTERHOUSES IN THE UNITED KINGDOM IN ORDER THAT THEY SHALL COMPLY WITH THE HEALTH STANDARDS LAID DOWN IN DIRECTIVE 64/433/EEC , THUS ENABLING PRODUCERS TO MAKE FULL USE OF MARKET OPPORTUNITIES AND ENCOURAGING THE DEVELOPMENT OF AN EFFICIENT , MARKET-ORIENTATED SLAUGHTER-HOUSE INDUSTRY ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT INFORMATION AS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 INDICATING THAT THE OBJECTIVES REFERRED TO IN ARTICLE 1 OF THAT REGULATION CAN BE ATTAINED IN RESPECT OF REDMEAT PRODUCTION ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM REDMEAT SLAUGHTERHOUSES IMPROVEMENT PROGRAMME COMMUNICATED BY THE UNITED KINGDOM GOVERNMENT ON 8 DECEMBER 1977 , AS AMPLIFIED BY THE INFORMATION SUPPLIED ON 15 JUNE 1978 AND 26 APRIL 1979 , PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 18 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT